Title: To George Washington from Andrew Ellicott, 28 February 1794
From: Ellicott, Andrew
To: Washington, George


          
            Sir
            Philadelphia Feby 28th 1794
          
          With this you will receive a copper-plate map of the territory of Columbia, which I
            find requires much larger paper than can be met with in this country, except amongst
            drafts-men who have imported it for their own use. It would therefore be necessary if
            the maps are intended for sale, to have some paper manufactured for that purpose of a
            proper size. I am in hopes the map will be found sufficiently correct, however if it
            should not, I have only to lament that it has been long out of my power to render it
            more accurate, in consequence of the original, together with my field notes, being more
            than a year ago privately carried away from the office.
          Although being one of those with whom the City of Washington may be
            said to have originated, I feel no desire of resuming my former station at that place,
            being convinced from severe experiance that no mans reputation can be safe, when in the
            power of men, who avail themselves of their right to censure, and remove from office,
            without allowing the object of their resentment the benefit of a scientific enquiry. This has been my case; and nothing but a very extensive
            acquaintance with gentlemen of letters, and competent judges of my professional
            character, prevented its being sacrificed to the private, and I
            may confidently add, misguided resentment of the commissioners
            for the public buildings in the City of Washington, without, (so far as I can see,) the
            possibility of redress. “There are some subjects so circumstanced, that time alone can
            correct where man errs.” I am willing to suppose my dispute with the commissioners are
            of that class, and feel entire confidence, that the injustice which I have experienced,
            will not only at some future period be manifest; but perhaps sap the foundation, and
            injure the whole business of the City in its infancy.
          I think it my duty for your own satisfaction, to assure you, that the accuracy of the
            work is infinitely superior to any thing of the kind heretofore executed, and the
            methodical arrangement of the papers in the Office was not any where exceeded, when the
            commissioners for the second time, removed them for the City into Geo. Town! But
            notwithstanding this systematic arrangement of the papers, it will be found impossible
            for any person unacquainted with the detail of the business; however competent his
            abilities might have been to the execution of the plan of the City, to take up the work
            in its present state, and do justice to the public, and that part already completed. I
            have mentioned this circumstance for the purpose of preserving the character of the
            person who may be appointed to succeed me, and who will probably be charged with ignorance, and neglect of duty, on account of difficulties which
            will naturally arise out of the present state of the work.
          I trust that my attachment to the City of Washington will be sufficiently manifest,
            when it is remembered that I declined entering into land concerns with some of the first
            characters in the U.S., (which would before this day, have secured to me ease, and
            independence,) for the express purpose of aiding an object, which I conceived of
            importance to the union: In return I have experienced the weight of
              private resentment, exercised officially by the commissioners,
            for the purpose of injuring my professional reputation!
          I am informed that Mr Dalton is about resigning the office of Treasurer to the Mint. If
            this information should be true, I shall take the liberty of offering myself as a
            candidate for that appointment, and from the following consideration, (Viz.,) having
            undertaken to publish a Map of the U.S. I should thereby be enabled, tho’ the salary is
            small, to discontinue my vocation for the present, which obliges me not only to be
            generally from home; but likewise to prolong the completion of that important work: And I do not apprehend, that the business in the mint can possibly
            require so much time, as to preclude an attention of two, or three hours every day, to
            the compilation of the Map. With sentiments of gratitude for the klnd attention which I
            have received from you, I am Sir, Your Hble Servt
          
            Andw. Ellicott.
          
        